Citation Nr: 0600995	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  05-03 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel




INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1956.

This matter came before the Board of Veterans' Appeals 
(Board) from an August 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit.  


FINDING OF FACT

The medical evidence does not show that the veteran's 
diabetes mellitus had its onset in service, was diagnosed 
within a year of the veteran's separation from service, and 
there is no competent evidence that shows the current 
diabetes mellitus is related to his military service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to service connection 
for diabetes mellitus.  Initially, the Board notes that the 
Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations modified VA's duties to notify and 
assist claimants.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  However, this law 
also provides that VA is not required to provide assistance 
to a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107(a); 38 C.F.R. § § 3.159(a)-
(c).  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In a December 2004 Statement of the Case the veteran was 
advised of the laws and regulations pertaining to his claim 
of entitlement to service connection for diabetes mellitus.  
This document informed him of the evidence of record and 
explained the reasons and bases for the denial of this claim.  
In addition, the veteran was sent a letter in June 2004 that 
informed him of the evidence necessary to substantiate his 
claim for service connection for diabetes mellitus, what 
evidence VA would obtain and what he could do to help obtain 
additional evidence.  This letter also requested that he 
provide any medical evidence pertinent to this claim.  
Accordingly, the VCAA notice requirements have been met with 
respect to this service connection issue, as the content of 
the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and such 
notice was provided prior to the initial adjudication of the 
claim.  See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

With regard to the duty to assist, medical evidence from the 
Michigan Department of Corrections has been associated with 
the claims folder, as have private medical reports.  It is 
noted that while the report of the veteran's discharge 
examination is of record, the rest of his service medical 
records could not be provided by the National Personnel 
Records Center in St. Louis, Missouri (NPRC), possibly 
because they were destroyed in a 1973 fire at that facility.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision 
on the claim.  In this regard, the veteran has not been 
provided a VA examination.  Nevertheless, none is required.  
Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  In this case, there is no competent evidence 
of record indicating that the currently diagnosed diabetes 
mellitus is related to the veteran's military service, or 
that the veteran was exposed to herbicides while in service.  
The Board further notes that in this case, there is no 
outstanding evidence to be obtained, either by VA or the 
veteran.  Consequently, the Board finds that VA did not have 
a duty to assist that was unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Generally, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service; and for certain chronic diseases, such as diabetes 
mellitus, a presumption of service connection arises if such 
disorders are manifested to a degree of 10 percent within one 
year after separation from service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Furthermore, if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, diabetes mellitus, among 
other diseases, shall be service connected, even though there 
is no record of such disease during service.  See 38 U.S.C.A. 
§ 1113, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Turning to the relevant evidence of record, the veteran's 
discharge examination dated in December 1956, does not 
indicate that he was treated for or diagnosed with diabetes 
mellitus in service.  To the extent that the veteran claims 
that his diabetes mellitus is due to exposure to herbicides 
while in service, there is no competent evidence that the 
veteran, who served from 1954 to 1956 without foreign 
service, was exposed to herbicides while in service.  The 
veteran's statements are not competent evidence to make a 
determination that his current diabetes mellitus is the 
result of his military service over five decades ago.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

The post-service evidence of record includes evidence from 
the Michigan Department of Corrections which indicates that 
the veteran was diagnosed with diabetes mellitus in September 
1985.  A June 2001 letter from J. S., M.D., who saw the 
veteran for a right knee infection, noted that he carried a 
diagnosis of diabetes mellitus since 1985.  Additional 
records from the Michigan Department of Corrections, dated in 
2002 and into 2004, reflect that the veteran has insulin 
dependent diabetes mellitus.  There is no indication in any 
of these documents that this disorder had its onset in, or is 
otherwise related to, the veteran's military service, or that 
it was diagnosed within a year of separation from service.  

Taking into account all of relevant evidence of record, and 
taking into consideration the heightened obligation to 
explain findings and conclusions, service connection is not 
warranted for diabetes mellitus.  As noted above, the 
veteran's 1956 separation examination report does not reflect 
that diabetes mellitus was treated or diagnosed in service, 
and there is no indication that it was diagnosed within a 
year of his separation from service; and, there is no 
competent evidence of record demonstrating that his diabetes 
mellitus is related to his military service.  This lack of 
cognizable evidence is particularly dispositive as the first 
medical evidence of record of diabetes mellitus is 
approximately 30 years after his period of service had ended.  
See cf. Mense v. Derwinski, 1 Vet. App. 354 (1991).  As there 
is no evidence which provides the required nexus between 
military service and diabetes mellitus, service connection 
for diabetes mellitus is not warranted.  See Caluza v. Brown, 
7 Vet. App. 498 (1995).

The preponderance of the evidence is against this claim of 
entitlement to service connection for diabetes mellitus, and 
as such, the benefit-of-the-doubt doctrine does not apply, 
and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


